Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 1 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 2 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 3 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 4 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 5 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 6 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 7 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 8 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 9 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 10 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 11 of 12
Case 20-01022 Doc 3-32 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23A. Enforcement
                            discovery requests Page 12 of 12
